Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al (US 20190348889 A1), hereinafter “Liu”.
	With respect to claim 1 Liu discloses a plurality of stacked annular stator laminates (700-a, fig. 8) defining a stator core (1408, paragraph 27 “the method further includes stacking the plurality of stator laminations in a sequence along an axis,”)  having a plurality of stator teeth on an inner diameter thereof (part 412), at least some of the plurality of stator laminates including a plurality of coolant openings (Figure 7, part 704) therethrough, wherein the plurality of coolant openings of adjacent stator laminates communicate with one another in order to define cooling channels inside the stator core (paragraph 41 “The apertures of adjacent (e.g., successive) stator laminations (e.g., in the stack of stator laminations) with varying rotational orientations in the sequence align to form channels. For example, as the rotational orientations of the stator laminations change while stacking the plurality of stator laminations, the apertures of adjacent stator laminations in the stack align, at least in part, to create channels that would allow a substance (e.g., a fluid such as oil) to flow through the channels.”), wherein at least some of the 
With respect to claim 2, Liu discloses an inlet opening at a top of the stator core in communication with the cooling channels and an outlet opening at a bottom of the stator core in communication with the cooling channels (paragraph 48 “inlet (e.g., an oil pump inlet), such as the first opening 710 (e.g., or second opening 710) such that the oil travels, through the channels, in both directions (e.g., clockwise and counterclockwise) across the surface area of the stator lamination and flows out of an outlet,”).
With respect to claim 3, Liu teaches at least some of the remainder of the plurality of stator laminates include the plurality of coolant openings in communication with the circumferentially extending slots (paragraph 41 “The apertures of adjacent (e.g., successive) stator laminations (e.g., in the stack of stator laminations) with varying rotational orientations in the sequence align to form channels.”).
With respect to claim 4, Liu discloses the cooling channels include a plurality of axial channel segments that extend parallel to a center axis of the stator core (See marked figure below, axial channels are parallel to center axis) and a plurality of circumferential channel segments that extend circumferentially of the center axis of the stator core (part 704, apertures, extend circumferentially around the center axis).
With respect to claim 5, Liu discloses the plurality of circumferential channel segments combine to define a plurality of parallel circumferential cooling channels extending completely around the stator core (paragraph 41 “a series of apertures 704 (e.g., including aperture 704-a, aperture 704-b, aperture 704-c) situated circumferentially around the stator lamination pattern.”).

With respect to claim 7, Liu discloses at least one circumferential cooling channel includes axially extending segments disposed between the plurality of channel segments (See Liu Figure 8 below, axial channel created through the rotation of the laminations).


    PNG
    media_image1.png
    360
    640
    media_image1.png
    Greyscale

With respect to claim 8, Liu discloses the plurality of circumferential channel segments combine to define a plurality of interconnected circumferential cooling channels extending completely around the stator core (See Liu Figure 8, and Figure 9, channels align to create channels that surround the stator core).
With respect to claim 9, Liu discloses the plurality of circumferential channel segments combine to define a plurality of parallel circumferential cooling channels extending completely around the stator core (See Liu Figure 8, and Figure 9, channels align to create channels that surround the stator core).

With respect to claim 11, Liu discloses an inlet opening at a top of the stator core in communication with the cooling channels and an outlet opening at a bottom of the stator core in communication with the cooling channels (paragraph 48 “inlet (e.g., an oil pump inlet), such as the first opening 710 (e.g., or second opening 710) such that the oil travels, through the channels, in both directions (e.g., clockwise and counterclockwise) across the surface area of the stator lamination and flows out of an outlet,”).
 With respect to claim 12, Liu discloses at least some of the remainder of the plurality of stator laminates include the plurality of coolant openings in communication with the circumferentially extending slots (paragraph 41 “The apertures of adjacent (e.g., successive) stator laminations (e.g., in 
With respect to claim 13, Liu discloses the cooling channels include a plurality of axial channel segments that extend parallel to a center axis of the stator core (See marked figure above, axial channels are parallel to center axis) and a plurality of circumferential channel segments that extend circumferentially of the center axis of the stator core (part 704, apertures, extend circumferentially around the center axis).
With respect to claim 14, Liu discloses the plurality of circumferential channel segments combine to define a plurality of parallel circumferential cooling channels extending completely around the stator core (paragraph 41 “a series of apertures 704 (e.g., including aperture 704-a, aperture 704-b, aperture 704-c) situated circumferentially around the stator lamination pattern.”).
With respect to claim 15, Liu discloses the plurality of circumferential channel segments combine to define at least one circumferential cooling channel extending completely around the stator core (See Liu Figure 9, multiple channels extend around the circumference of the stator).
With respect to claim 16, Liu discloses at least one circumferential cooling channel includes axially extending segments disposed between the plurality of channel segments (See Liu Figure 8 above, axial channel created through the rotation of the laminations).
With respect to claim 17, Liu discloses, the plurality of circumferential channel segments combine to define a plurality of interconnected circumferential cooling channels extending completely around the stator core (See Liu Figure 8, and Figure 9, channels align to create channels that surround the stator core).
With respect to claim 18, Liu discloses stamping a plurality of annular stator laminates including a plurality of stator teeth on an inner diameter thereof (paragraph 27 “In some implementations, each stator lamination of the plurality of stator laminations is manufactured by stamping the same stator 
With respect to claim 19, Liu discloses stamping an inlet opening at a top of the stator core in communication with the cooling channels and an outlet opening at a bottom of the stator core in communication with the cooling channels (paragraph 48 “inlet (e.g., an oil pump inlet), such as the first opening 710 (e.g., or second opening 710) such that the oil travels, through the channels, in both directions (e.g., clockwise and counterclockwise) across the surface area of the stator lamination and flows out of an outlet,”).
With respect to claim 20, Liu discloses stamping an inlet (part 710) opening in a top of at least one of the annular stator laminates (part 710 is on the top of the core); and stamping an outlet (part 710) opening at a bottom of at least one of the annular stator laminates (part 710 on the bottom of the core) wherein the stacking includes aligning the inlet opening and the outlet opening in communication with the cooling channels (part 710 is in communication with part 704).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RILEY OWEN STOUT whose telephone number is (571)272-5819.  The examiner can normally be reached on Monday-Friday 7:30-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.O.S./Examiner, Art Unit 2832                                                                                                                                                                                                        

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832